PoR cuanto, la parte' apelada archivó en la Secretaría de esta corte una moción notificada a la parte apelante solicitando la deses-timación del recurso por falta de diligencia en su tramitación, y
Por cuanto, señalada la vísta de la moción para abril 27 en curso se notificó el señalamiento a ambas partes y ambas dejaron de com-parecer, presentando la apelada mía moción sometiendo la de deses-timación por las constancias de autos, y
PoR cuanto, de la certificación expedida- por el secretario de la corte sentenciadora aparece que la sentencia se dictó el 30 de abril de 1941 y apelada en tiempo se fueron solicitando prórrogas para perfeccionar el recurso, venciendo la última en noviembre 10, 1941, sin que se haya practicado ninguna otra gestión;
POR tanto, de acuerdo con los hechos y la ley, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.